ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 25, 1966 (182 So.2d 491) affirming the judgments of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment dated January 9, 1967 (196 So.2d 109) and mandate dated February 14, 1967, now lodged in this court, quashed this court’s judgment, without prejudice, and remanded the cause with directions to remand for a new trial;
Now, therefore, it is ordered that the mandates of this court issued in this cause on February 22, 1966 are withdrawn, the opinion and judgment of this court entered on January 25, 1966 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgments of the Circuit Court appealed from in this cause are reversed and the cause is remanded for a new trial. Costs allowed shall be taxed in the circuit court (Rule 3.-16(b) Florida Appellate Rules, 31 F.S.A.).